Citation Nr: 0705292	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-22 718	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho




THE ISSUE

Entitlement to service connection for hearing loss.  




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1955 to 
February 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Board notes that the veteran expressed disagreement with 
a March 2005 denial of service connection for tinnitus.  A 
statement of the case was issued in August 2005; however, 
because no substantive appeal was thereafter filed in 
accordance with VA regulations, the tinnitus issue is not 
before the Board.  See 38 C.F.R. § 20.302 (2006).


FINDING OF FACT

The veteran's hearing loss did not begin during the veteran's 
period of military service and is not otherwise attributable 
to such service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

While the veteran was not notified of the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), until after the RO's initial rating decision, because 
this service connection claim will be denied, these questions 
are not now before the Board.  Consequently, a remand of the 
service connection question is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hearing loss, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its de 
novo review of the original decision, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), secured a VA audiological 
examination, and obtained another audiologist's opinion in 
furtherance of this claim.  The Board notes that, in response 
to the RO's August 2004 request that he either identify or 
submit any evidence he knew of or had in his possession, the 
veteran indicated on an otherwise blank VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, that he had his hearing 
checked in 1971 at FMC in Portland, Oregon.  He did not sign 
the form to authorize release of information related to this 
1971 examination, and he did not identify with any 
specificity who or what FMC was.  Without detailed 
information identifying FMC, and without authorization to 
release medical evidence to the RO, the RO was unable to 
attempt to obtain information that might have been useful in 
adjudicating this issue.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (duty to assist is not a one-way street; a 
veteran cannot passively wait for help where he may or should 
have information essential in obtaining evidence).  VA has no 
duty to inform or assist that was unmet.

The veteran served in aviation units while in the Navy.  He 
avers that he currently suffers bilateral hearing loss that 
is attributable to noise exposure while in service.  The 
veteran's SMRs are silent as regards any complaints or 
treatment related to his hearing.  The veteran's separation 
examination did not include an audiometric evaluation, but 
merely indicated that his hearing was 15/15 bilaterally.  

The veteran was afforded a VA audiological examination given 
in October 2004 by the chief of audiology and speech 
pathology at the VA Medical Center (VAMC) in Boise, Idaho.  
The audiologist noted that no hearing loss was noted at the 
time of the veteran's released from active duty, but 
acknowledged that the veteran was not given a frequency-
specific test at the time.  The veteran claimed that he 
noticed difficulty hearing at home (spouse and television) 
for about the previous 10 years, which would be about 1994, 
or beginning about 35 years after leaving service.  

The audiologist noted that there was no documentation of 
hearing problems or evidence that the veteran sought 
treatment for hearing loss since he left service in 1959.  
The audiologist also noted that the veteran averred 
significant noise exposure while working near aircraft ashore 
and on the flight deck, for which he sometimes wore hearing 
protection.  The veteran also reported significant noise 
exposure after leaving the Navy, including a short stint on 
an offshore oil platform, and work in a shipyard, building 
aircraft, and being exposed to chippers, all of which 
occurred without benefit of any hearing protection.  The 
veteran also reported some occasional hunting while younger.  

The October 2004 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
30
30
45
LEFT
25
25
25
35
45

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran thus has, in the 
audiologist's words, mild sensorineural hearing loss in the 
right ear, and mild high frequency sensorineural hearing loss 
in the left ear.  Speech recognition was termed good 
bilaterally.  

The audiologist opined that it was most likely that the 
veteran's bilateral mild sensorineural hearing loss was due 
to his occupational exposure and his age (presbycusis), and 
that the hearing loss was less likely than not related to 
military service noise exposure.  

The veteran disagreed with the RO's decision to deny service 
connection for bilateral hearing loss.  A second opinion was 
sought by the RO, this time from C.O., a private audiologist.  
This audiologist reviewed the veteran's entire file, 
including the results of the November 2004 audiology 
examination.  C.O. also concluded that the veteran's current 
hearing loss was less likely than not the result of his 
military noise exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, while there is medical evidence of a current 
disability, and evidence of likely exposure to noise while in 
service that could cause hearing loss, there is no medical 
evidence of a nexus between the current disability and the 
in-service noise exposure.  To the contrary, two different 
clinicians whose specialty is audiology have specifically 
opined that the veteran's current hearing loss is not likely 
related to his in-service noise exposure.  

The only evidence suggesting that the veteran's current 
hearing loss is a result of his in-service noise exposure is 
the veteran's own opinion.  While, as a lay person, the 
veteran is qualified to describe any symptoms he experiences, 
there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his hearing loss.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current hearing loss is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


